Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    Restriction to one of the following inventions is required under 35 U.S.C. 121:

3.    Group I: Claims 1- 12, drawn to a method of producing oleogel, classified in CPC A23D9/007.

4.    Group II: Claims 13-18, drawn to a method of producing oleogel, classified in CPC A23L5/32.

5.    Group III: Claims 19,20, drawn to product oleogel and food composition classified in CPC A23V 2002/00.

6.     Group IV: Claim 21 drawn to a method of increasing stability of an oleogel, classified in CPC A23V2300/48.

7.    The inventions are distinct, each from the other because of the following reasons:

8.    Inventions group I and group III are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case stable product as claimed can be made without using ultrasound waves and the method step including ultrasonic waves can be applied to e.g. separation of starch suspension, water recycling, effluent treatment etc.

9.    Inventions group II and group III are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case product as claimed can be made without using the method step which includes ultrasound waves and the method step including ultrasonic waves can be applied to e.g. separation of starch suspension, water recycling, effluent treatment etc.

10.    Inventions group III and group IV are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case product as claimed can be made without using the method step which includes ultrasound waves and the method step including ultrasonic waves can be applied to e.g. separation of starch suspension, water recycling, effluent treatment etc.

11.    Inventions group I and group II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have different modes of operation and effects, given that group II requires a specific system (apparatus) with first transducing means, second transducing means and transferring a mixture comprising oleogelator and an oil component to the chamber which group I does not require and group I can provide a mixture comprising oleogelator and an oil component  to sonicate (directly) where group II does (e.g. direct sonication) not require it.  

12.	Inventions group II and group IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have different modes of operation and effects given that the inventions as claimed have different modes of operation and effects given that group II requires a specific system (apparatus) which group IV does not require and group IV requires “increasing stability of an oleogel with an ultrasound field (i.e. can be direct treatment) comprising one or more superpositions of ultrasound waves” which group II does not require it.

13.	 Inventions group I and group IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have different modes of operation and effects given that group IV requires “increasing stability of an oleogel (any oleogel composition) with an ultrasound field comprising one or more superpositions of ultrasound waves” which group I does not require and group I requires to provide “a mixture comprising oleogelator and an oil component (i.e. specific mixture, for oleogel) to sonicate and also “sonicating the mixture while cooling” and the step follows molten state to at least partially solid state where group IV does not require it.  

14. 	Inventions group I and group IV are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the subcombination” ultrasonic waves” as claimed in group IV has separate utility such as for food preservation, and for its widespread use e.g. separation of starch suspension, water recycling, effluent treatment etc. and also in medical science e.g. to understand the positioning of the baby in the mother’s womb and also to determine lubricant film thickness etc. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

15.    Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

16.    The inventions have acquired a separate status in the art in view of their different classification;

17.    The inventions have acquired a separate status in the art due to their recognized divergent subject matter;

18.    The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);

19.    The prior art applicable to one invention would not likely be applicable to another invention;

20.    The inventions are likely to raise different non-prior art issues under 35 U.S.C.
101 and/or 35 U.S.C. 112, first paragraph.

21.    Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

22.    The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

23.    Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

24.    The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

25.    In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

26.    Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
27. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/Examiner, Art Unit 1792